NO.
07-09-0048-CR
                                                IN
THE COURT OF APPEALS
                                    FOR
THE SEVENTH DISTRICT OF TEXAS
                                                                AT AMARILLO
                                                                     PANEL B
                                                            FEBRUARY
22, 2010
_______________________________
                                                       JOHN W. BLACKWELL, III,
                                                                                                                        Appellant
                                                                              v.
                                                          THE STATE OF TEXAS,
                                                                                                                        Appellee
_______________________________
                        FROM
THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;
                           NO. 2008-421,861; HON. CECIL G. PURYEAR,
PRESIDING
_______________________________
Anders Opinion
_______________________________
Before QUINN, C.J., and CAMPBELL  and HANCOCK,
JJ.
After a jury trial, John W.
Blackwell, III, was convicted of assault on a family member with a prior
conviction for the same.  His punishment,
which was twice enhanced, was assessed by the jury at 80 years
confinement.   Appellant timely filed a
notice of appeal. 
 His appointed counsel has now filed an Anders[1]
 brief in which he certifies that,
after diligently searching the record, he has concluded that the appeal is
without merit. Along with his brief, he has filed a copy of a letter sent to
appellant informing him of counsel’s belief that there was no reversible error
and of appellant’s right to file a brief or response pro se.  This court also
notified appellant of his right to do the same. 
Appellant filed a voluminous response on November 24, 2009.
In compliance with the principles
enunciated in Anders, appellate
counsel discussed four potential areas for appeal.  However, he has also explained why each
potential issue lacks merit.  
            In turn, appellant
raised ten issues (with various subparts) in his pro se response.   Upon considering them and the brief of
appellant’s attorney and conducting our own review of the record and pertinent
law, as required by Stafford v. State, 813
S.W.2d 503 (Tex. Crim. App. 1991), we likewise conclude that there is no
reversible error. 
            Accordingly,
the motion to withdraw is granted and the judgment is affirmed.[2] 
 
                                                                                    Per
Curiam
 
Do not publish.  




[1]Anders v. California, 386 U.S. 738,
744-45, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967).
 


[2]Appellant also has a right
to file a pro se petition for
discretionary review from the opinion of this court.